


110 HR 7305 IH: Responsibly

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7305
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To immediately terminate the authority of the Secretary
		  of the Treasury under the Emergency Economic Stabilization Act of 2008 to
		  purchase troubled assets, to require the Secretary to make insurance of
		  troubled mortgage-backed securities available for purchase, and to provide
		  incentives to reinvest foreign earnings in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsibly Ending Authority to
			 Purchase Act of 2008 or the REAP Act of 2008.
		2.Termination of
			 purchase authority
			(a)In
			 generalThe authorities
			 provided under section 101(a) of the Emergency Economic Stabilization Act of
			 2008 (Public Law 110–343), excluding section 101(a)(3) of such Act, shall
			 terminate immediately upon the enactment of this Act.
			(b)Rule of
			 constructionThe termination
			 under subsection (a) shall apply to any authority of the Secretary of the
			 Treasury under the Emergency Economic Stabilization Act of 2008 to purchase
			 preferred or other stock or equity in any financial institution.
			(c)Conforming
			 amendmentThe Emergency
			 Economic Stabilization Act of 2008 is amended by striking section 120.
			3.Implementation of
			 program for insurance of troubled mortgage-backed securities
			(a)In
			 generalSection 102 of the
			 Emergency Economic Stabilization Act of 2008 (Public Law 110–343) is
			 amended—
				(1)in the section
			 heading, by striking assets and inserting
			 mortgage-backed
			 securities;
				(2)by striking
			 troubled asset and troubled assets each place
			 such terms appear and inserting troubled asset and
			 troubled mortgage-backed securities, respectively;
				(3)in
			 subsection (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking If the Secretary established the program authorized under
			 section 101, then the Secretary shall establish and inserting
			 Not later than the expiration of the 60-day period beginning upon the
			 date of the enactment of the Responsibly
			 Ending Authority to Purchase Act of 2008, the Secretary shall
			 establish and implement; and
						(ii)by
			 striking , including mortgage-backed securities;
						(B)in the first
			 sentence of paragraph (2), by striking may and inserting
			 shall; and
					(C)in the first
			 sentence of paragraph (3), by striking may and inserting
			 shall, subject to compliance by such financial institution with any
			 terms and conditions established by the Secretary,;
					(4)in subsection
			 (c)(4), by striking Troubled Assets and inserting
			 Troubled Mortgage-Backed Securities;
				(5)in
			 subsection (d)—
					(A)in the subsection
			 heading, by striking Troubled Assets and inserting
			 Troubled Mortgage-Backed
			 Securities; and
					(B)in paragraph (1), by striking
			 Troubled Assets and inserting Troubled Mortgage-Backed
			 Securities; and
					(6)by
			 adding at the end the following new subsection:
					
						(e)Termination
							(1)In
				generalThe authority of the
				Secretary to issue guarantees and commitments for guarantees under this section
				shall terminate on December 31, 2009.
							(2)Extension upon
				certificationThe Secretary, upon submission of a written
				certification to Congress, may extend the authority specified in paragraph (1)
				to expire not later than 2 years from the date of enactment of this Act. Such
				certification shall include a justification of why the extension is necessary
				to assist American families and stabilize financial markets, as well as the
				expected cost to the taxpayers for such an
				extension.
							.
				(b)DefinitionSection 3 of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) is amended by adding at the end
			 the following new paragraph:
				
					(10)Troubled
				mortgage-backed securityThe
				term troubled mortgage-backed security means a residential or
				commercial mortgage or any security, obligation, or other instrument that is
				based on or related to such mortgages, that in each case was originated or
				issued on or before March 14,
				2008.
					.
			(c)Limitations on
			 guarantee authorityParagraph
			 (4) of subsection (c) of section 102 of the Emergency Economic Stabilization
			 Act of 2008 (Public Law 110–343) is amended to read as follows:
				
					(4)Limitations on
				guarantee authorityThe difference between the aggregate amount
				of outstanding obligations guaranteed under this section and the balance in the
				Troubled Mortgage-Backed Securities Insurance Financing Fund may not at any
				time exceed the remaining purchase authority limit under section 115 at such
				time.
					.
			4.Incentives to reinvest
			 foreign earnings in United States
			(a)In
			 generalSection 965 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					965.Deduction for
				dividends received
						(a)Deduction
							(1)In
				generalIn the case of a corporation which is a United States
				shareholder and for which the election under this section is in effect for the
				taxable year, there shall be allowed as a deduction an amount equal to the
				applicable percentage of cash dividends which are received during such taxable
				year by such shareholder from controlled foreign corporations.
							(2)Applicable
				percentageFor purposes of paragraph (1)—
								(A)In
				generalExcept as provided by subparagraph (B), the term
				applicable percentage means 85 percent.
								(B)Distressed
				debtIn the case of dividends received with respect to which the
				requirements of subsection (b)(4)(B) are met, such term means 100
				percent.
								(3)Dividends paid
				indirectly from controlled foreign corporationsIf, within the
				taxable year for which the election under this section is in effect, a United
				States shareholder receives a cash distribution from a controlled foreign
				corporation which is excluded from gross income under section 959(a), such
				distribution shall be treated for purposes of this section as a cash dividend
				to the extent of any amount included in income by such United States
				shareholder under section 951(a)(1)(A) as a result of any cash dividend during
				such taxable year to—
								(A)such controlled
				foreign corporation from another controlled foreign corporation that is in a
				chain of ownership described in section 958(a), or
								(B)any other
				controlled foreign corporation in such chain of ownership, but only to the
				extent of cash distributions described in section 959(b) which are made during
				such taxable year to the controlled foreign corporation from which such United
				States shareholder received such distribution.
								(b)Limitations
							(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the greater of—
								(A)$500,000,000,
								(B)the amount shown
				on the applicable financial statement as earnings permanently reinvested
				outside the United States, or
								(C)in the case of an
				applicable financial statement which fails to show a specific amount of
				earnings permanently reinvested outside the United States and which shows a
				specific amount of tax liability attributable to such earnings, the amount
				equal to the amount of such liability divided by 0.35.
								The
				amounts described in subparagraphs (B) and (C) shall be treated as being zero
				if there is no such statement or such statement fails to show a specific amount
				of such earnings or liability, as the case may be.(2)Dividends must
				be extraordinaryThe amount of dividends taken into account under
				subsection (a) shall not exceed the excess (if any) of—
								(A)the cash dividends
				received during the taxable year by such shareholder from controlled foreign
				corporations, over
								(B)the sum of—
									(i)the dividends
				received during the base period year by such shareholder from controlled
				foreign corporations,
									(ii)the amounts
				includible in such shareholder’s gross income for the base period year under
				section 951(a)(1)(B) with respect to controlled foreign corporations,
				and
									(iii)the amounts that
				would have been included for the base period year but for section 959(a) with
				respect to controlled foreign corporations.
									The
				amount taken into account under clause (iii) for the base period year shall not
				include any amount which is not includible in gross income by reason of an
				amount described in clause (ii) with respect to a prior taxable year. Amounts
				described in subparagraph (B) for the base period year shall be such amounts as
				shown on the most recent return filed for such year; except that amended
				returns filed after June 30, 2007, shall not be taken into account.(3)Reduction of
				benefit if increase in related party indebtednessThe amount of
				dividends which would (but for this paragraph) be taken into account under
				subsection (a) shall be reduced by the excess (if any) of—
								(A)the amount of
				indebtedness of the controlled foreign corporation to any related person (as
				defined in section 954(d)(3)) as of the close of the taxable year for which the
				election under this section is in effect, over
								(B)the amount of
				indebtedness of the controlled foreign corporation to any related person (as so
				defined) as of the close of September 26, 2008.
								All
				controlled foreign corporations with respect to which the taxpayer is a United
				States shareholder shall be treated as 1 controlled foreign corporation for
				purposes of this paragraph. The Secretary may prescribe such regulations as may
				be necessary or appropriate to prevent the avoidance of the purposes of this
				paragraph, including regulations which provide that cash dividends shall not be
				taken into account under subsection (a) to the extent such dividends are
				attributable to the direct or indirect transfer (including through the use of
				intervening entities or capital contributions) of cash or other property from a
				related person (as so defined) to a controlled foreign corporation.(4)Requirements
								(A)Requirement to
				invest in United StatesExcept as provided by subparagraph (B),
				subsection (a) shall not apply to any dividend received by a United States
				shareholder unless the amount of the dividend is invested in the United States
				pursuant to a domestic reinvestment plan which—
									(i)is
				approved by the taxpayer’s president, chief executive officer, or comparable
				official before the payment of such dividend and subsequently approved by the
				taxpayer’s board of directors, management committee, executive committee, or
				similar body, and
									(ii)provides for the
				reinvestment of such dividend in the United States (other than as payment for
				executive compensation), including as a source for the funding of worker hiring
				and training, infrastructure, research and development, capital investments, or
				the financial stabilization of the corporation for the purposes of job
				retention or creation.
									(B)Distressed
				debtThe requirements of this
				subparagraph are met if amounts repatriated are invested in distressed debt (as
				defined by the Secretary) for at least one year.
								(c)Definitions and
				special rulesFor purposes of
				this section—
							(1)Applicable
				financial statementThe term
				applicable financial statement means—
								(A)with respect to a
				United States shareholder which is required to file a financial statement with
				the Securities and Exchange Commission (or which is included in such a
				statement so filed by another person), the most recent audited annual financial
				statement (including the notes which form an integral part of such statement)
				of such shareholder (or which includes such shareholder)—
									(i)which was so filed
				on or before June 30, 2007, and
									(ii)which was
				certified on or before June 30, 2007, as being prepared in accordance with
				generally accepted accounting principles, and
									(B)with respect to
				any other United States shareholder, the most recent audited financial
				statement (including the notes which form an integral part of such statement)
				of such shareholder (or which includes such shareholder)—
									(i)which was
				certified on or before June 30, 2007, as being prepared in accordance with
				generally accepted accounting principles, and
									(ii)which is used for
				the purposes of a statement or report—
										(I)to
				creditors,
										(II)to shareholders,
				or
										(III)for any other
				substantial nontax purpose.
										(2)Base period
				year
								(A)In
				generalThe base period year is the first taxable year ending in
				2007.
								(B)Mergers,
				acquisitions, etc
									(i)In
				generalRules similar to the rules of subparagraphs (A) and (B)
				of section 41(f)(3) shall apply for purposes of this paragraph.
									(ii)Spin-offs,
				etcIf there is a distribution to which section 355 (or so much
				of section 356 as relates to section 355) applies during the base period year
				and the controlled corporation (within the meaning of section 355) is a United
				States shareholder—
										(I)the controlled
				corporation shall be treated as being in existence during the period that the
				distributing corporation (within the meaning of section 355) is in existence,
				and
										(II)for purposes of
				applying subsection (b)(2) to the controlled corporation and the distributing
				corporation, amounts described in subsection (b)(2)(B) which are received or
				includible by the distributing corporation or controlled corporation (as the
				case may be) before the distribution referred to in subclause (I) from a
				controlled foreign corporation shall be allocated between such corporations in
				proportion to their respective interests as United States shareholders of such
				controlled foreign corporation immediately after such distribution.
										Subclause
				(II) shall not apply if neither the controlled corporation nor the distributing
				corporation is a United States shareholder of such controlled foreign
				corporation immediately after such distribution.(3)DividendThe
				term dividend shall not include amounts includible in gross income
				as a dividend under section 78, 367, or 1248. In the case of a liquidation
				under section 332 to which section 367(b) applies, the preceding sentence shall
				not apply to the extent the United States shareholder actually receives cash as
				part of the liquidation.
							(4)Coordination
				with dividends received deductionNo deduction shall be allowed
				under section 243 or 245 for any dividend for which a deduction is allowed
				under this section.
							(5)Controlled
				groups
								(A)In
				generalAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States shareholder.
								(B)Application of
				$500,000,000 limitAll
				corporations which are treated as a single employer under section 52(a) shall
				be limited to one $500,000,000 amount in subsection (b)(1)(A), and such amount
				shall be divided among such corporations under regulations prescribed by the
				Secretary.
								(C)Permanently
				reinvested earningsIf a financial statement is an applicable
				financial statement for more than 1 United States shareholder, the amount
				applicable under subparagraph (B) or (C) of subsection (b)(1) shall be divided
				among such shareholders under regulations prescribed by the Secretary.
								(d)Denial of
				foreign tax credit; denial of certain expenses
							(1)Foreign tax
				creditNo credit shall be allowed under section 901 for any taxes
				paid or accrued (or treated as paid or accrued) with respect to the deductible
				portion of—
								(A)any dividend,
				or
								(B)any amount
				described in subsection (a)(2) which is included in income under section
				951(a)(1)(A).
								No
				deduction shall be allowed under this chapter for any tax for which credit is
				not allowable by reason of the preceding sentence.(2)ExpensesNo
				deduction shall be allowed for expenses properly allocated and apportioned to
				the deductible portion described in paragraph (1).
							(3)Deductible
				portionFor purposes of
				paragraph (1), unless the taxpayer otherwise specifies, the deductible portion
				of any dividend or other amount is the amount which bears the same ratio to the
				amount of such dividend or other amount as the amount allowed as a deduction
				under subsection (a) for the taxable year bears to the amount described in
				subsection (b)(2)(A) for such year.
							(4)Coordination
				with section 78Section 78 shall not apply to any tax which is
				not allowable as a credit under section 901 by reason of this
				subsection.
							(e)Increase in tax
				on included amounts not reduced by credits, etc
							(1)In
				generalAny tax under this chapter by reason of nondeductible CFC
				dividends shall not be treated as tax imposed by this chapter for purposes of
				determining—
								(A)the amount of any
				credit allowable under this chapter, or
								(B)the amount of the
				tax imposed by section 55.
								Subparagraph (A) shall not apply to
				the credit under section 53 or to the credit under section 27(a) with respect
				to taxes which are imposed by foreign countries and possessions of the United
				States and are attributable to such dividends.(2)Limitation on
				reduction in taxable income, etc
								(A)In
				generalThe taxable income of any United States shareholder for
				any taxable year shall in no event be less than the amount of nondeductible CFC
				dividends received during such year.
								(B)Coordination
				with section 172The nondeductible CFC dividends for any taxable
				year shall not be taken into account—
									(i)in
				determining under section 172 the amount of any net operating loss for such
				taxable year, and
									(ii)in determining
				taxable income for such taxable year for purposes of the 2nd sentence of
				section 172(b)(2).
									(3)Nondeductible
				CFC dividendsFor purposes of this subsection, the term
				nondeductible CFC dividends means the excess of the amount of
				dividends taken into account under subsection (a) over the deduction allowed
				under subsection (a) for such dividends.
							(f)ElectionThe taxpayer may elect to apply this
				section to—
							(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of this
				section, or
							(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
							Such
				election may be made for a taxable year only if made before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
			(b)Clerical
			 amendmentThe item in the
			 table of sections for subpart F of part III of subchapter N of chapter 1 of
			 such Code relating to section 965 is amended to read as follows:
				
					
						Sec. 965. Deduction for dividends
				received.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending on or after the date of the enactment of this Act.
			
